DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on November 25, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 13-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more: 
	As to claim 1, the claim recites a method of organizing human activity/mental processes, specifically using mind and human math/observation to obtain human face 
	As to claims 2, 3, 5, 6, the claims recite additional math and/or observation steps which do not integrate the claim into a practical application nor does the claim recite any additional elements that amount to significantly more.
	As to claims 4, 8, the claim recite additional elements of the indicators on wearable devices - e.g. paper glasses, however such elements do not integrate the judicial exception into a practical application as this is nothing more than drawings by a human on paper (i.e. human activity) and/or nonfunctional written descriptive matter.
	As to claim 7, the claim contains additional limitations which transform the claims by reciting image processing techniques that satisfy Step 2A-Prong 2.
	Claims 13-18, 20 are rejected similarly to claims 1-6 and 8 above.
	Claim 19 contains additional limitations which transform the claims by reciting image processing techniques that satisfy Step 2A-Prong 2.
	
	
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 7, 19, the claim recites “each of the plurality of edge points havinga gradient direction…forming a line based on each of the plurality of edge points and its gradient direction” which lacks antecedent basis.  Specifically, it is unclear what “its” refers to.
	As to claims 7 and 19, the claims recite “each of the edge points has a gradient direction”, however this is unclear since points do not have gradients1.  Specifically, gradients generally require a slope of a function, which single points are not. Examiner is unsure what Applicant intends by the points having a gradient.
	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 13-14, 16-18, 21-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fonte et al. (US 2015/0055086 - Fonte).
	As to claim 1, Fonte teaches a method for implementing on a computing device having at least one processor, storage, and a communications platform (Fonte Fig. 5 - 503; para. [0120]), obtaining a head image of a user with one or more dimension indicators (Fonte Fig. 5 - 503; para. [0120], [0122]; Fig. 11; Fig. 17 - 1705; Fig. 22 - 2204), determining an eye region in the head image of the user (Fonte Fig. 7 - 702; para. [0122]), determining a pupillary distance of the user based on the one or more dimension indicators and the determined eye region (Fonte Fig. 7 - 703a; para. [0122]).
	As to claim 2, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches obtaining one or more measurements associated with the head from the head image of the user (Fonte Fig. 5; para. [0120]-[0122], [0188]-[0189]), determining an image scale based on the one or more dimension indicators and the one or more measurements (Fonte Fig. 5; para. [0120]-[0122]), and determining one or more parameters associated with sizes of a glasses frame (Fonte Fig. 5; para. [0120]-[0122]).
claim 4, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches the one or more indicators are implemented on a wearable device worn by the user (Fonte Fig. 22 - 2204; para. [0162])
	As to claim 5, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Fonte further teaches the one or more measurements comprises at one of a width of face or a distance between and outer end of each eye and an ear on the same side of the face (Fonte para. [0137]).
	As to claim 6, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Fonte further teaches the determining the image scale based on the one or more dimension indicators and the one or more measurements comprises determining information associated with the one or more dimension indicators (Fonte para. [0120]-[0122], [0137]), determining image scale based on the information of the one or more dimension indicators and the one or more measurements (Fonte para. [0120]-[0122], [0137], [0145]), wherein the information associated with the one or more dimension indicators includes at least one of color information and symmetry information (Fonte para. [0188], [0189]).
	As to claim 13, Fonte teaches a system comprising at least one computer-readable storage medium including a set of instructions for migrating data records (Fonte Fig. 5 - 502; Fig. 27), a communications platform connected to a network (Fonte Fig. 5 - 502; Fig. 27), at least one processor in communication with the computer readable storage medium (Fonte Fig. 5 - 502; Fig. 27), wherein when executing the set of instructions, the at least one processor is directed to obtain a head image of a user with one or more dimension indicators (Fonte Fig. 5 - 503; para. [0120], [0122]; Fig. 11; 
	As to claim 14, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Fonte further teaches obtain one or more measurements associated with the head from the head image of the user (Fonte Fig. 5; para. [0120]-[0122], [0188]-[0189]), determine an image scale based on the one or more dimension indicators and the one or more measurements (Fonte Fig. 5; para. [0120]-[0122]), and determine one or more parameters associated with sizes of a glasses frame (Fonte Fig. 5; para. [0120]-[0122]).
	As to claim 16, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Fonte further teaches the one or more indicators are implemented on a wearable device worn by the user (Fonte Fig. 22 - 2204; para. [0162])
	As to claim 17, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Fonte further teaches the one or more measurements comprises at one of a width of face or a distance between and outer end of each eye and an ear on the same side of the face (Fonte para. [0137]).
	As to claim 18, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Fonte further teaches the determining the image scale based on the one or more dimension indicators and the one or more measurements comprises determining information associated with the one or more 
	As to claim 21, Fonte teaches a system comprising at least one computer-readable storage medium including a set of instructions for migrating data records (Fonte Fig. 5 - 502; Fig. 27), a communications platform connected to a network (Fonte Fig. 5 - 502; Fig. 27), at least one processor in communication with the computer readable storage medium (Fonte Fig. 5 - 502; Fig. 27), receive a request at a user terminal (Fonte Fig. 5 - 502; Fig. 1B - 102; para. [0111]), record a video of a user wearing a wearable device with the user terminal (Fonte Fig. 5 - 502; Fig. 1B - 103; Fig. 17 - 1705; Fig. 22 - 2204; para. [0038], [0128], [0162]), determine a pupillary distance of the user based on the video (Fonte Fig. 7 - 703a; Fig. 27; para. [0120]-[0122], [0125], [0162]), synchronously display the pupillary distance on the video during recording (Fonte Fig. 5 - 502; Fig. 7 - 703a; Fig. 11; Fig. 22; para. [0216]), wherein the wearable device includes one or more dimension indicators (Fonte para. [0162]).
	As to claim 22, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Fonte further teaches obtain each image of the user with one or more dimension indicators from the video (Fonte para. [0145]), determine a per-image pupillary distance of the user (Fonte para. [0145]), and determine a pupillary distance of the user based on the per-image pupillary distances for all images in the video (Fonte para. [0145]).
claim 23, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Fonte further teaches the at least one processor is further directed to determine one or more measurements associated with a pair of prescription glasses based on the video (Fonte Fig 7 - 703a, 704, 709; para. [0038], [0125]), and synchronously display the one or more measurements on the video of the user during recording (Fonte Figs. 7, 11, 12, 14, 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte (cited above).
As to claims 8, 20, 24, Fonte teaches all the limitations of the instant invention as detailed above with respect to claims 4, 16, 21, and Fonte further teaches the wearable device includes a pair of glasses (Fonte Fig. 22 - 2204) and that pieces of paper/rulers can be used as the indicators (Fonte para. [0121], [0145]), but doesn’t specify the glasses are made of paper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide paper glasses since, as taught by Fonte, such materials and eyewear are well known in the art for creating reference targets for measuring pupil distances, providing quantifiable dimensions, and scaling images for eyewear (Fonte para. [0121], [0145]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte as applied to claim 1 and 13 above, and further in view of Daugman (US 5,291,560).
	As to claims 3 and 15, Fonte teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 13, and Fonte further teaches locating an eye image including two eyes in the head image of the user (Fonte para. [0122]), segmenting the eye image from the head image (Fonte para. [0150], [0190]), but doesn’t specify identifying an iris and sclera region for each eye in the eye image and determining a pupillary center of each eye based on the iris region and the sclera region.
	In the same field of endeavor Daugman teaches segmenting an eye image and identifying an iris region and scleral region for each eye in the image and determining a pupillary center of each eye based on the iris region and the sclera region (Daugman .

Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte and Daugman as applied to claim 3 and 15 above, and further in view of Timm et al. (Accurate Eye Centre Localisation by Means of Gradients)2.
	As to claims 7, 19, Fonte in view of Daugman teaches all the limitations of the instant invention as detailed above with respect to claim 3, 15, and Daugman further teaches determining pupillary edge points between the iris region and the sclera region for each eye (Daugman Fig. 2 - 110-l, 110-r; col. 7:50-56), but doesn’t specify each of the edge points having a gradient and forming a line based on each of the plurality of edge points and its gradient direction, determining a plurality of cross points, each cross point formed by a pair of lines, and determining a pupillary center based on the plurality of cross points.
	In the same field of endeavor Timm teaches determining a pupil center by determining a plurality of edge points between iris and sclera (Timm Fig. 2 - xi), each of the plurality of edge points having a gradient direction (Timm Fig. 2 - gi), forming a line based on each of the plurality of edge points and its gradient direction (Timm Fig. 2 - gi), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a series of points and gradients to determine the pupil center since, as taught by Timm, such mathematical methods are well known in the art for the purpose of accurately locating eye centers (Timm - Abstract).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Teodorovic (US 10,222,634); Farache (US 9,091,867); Lefebvre et al. (US 9,183,439); Wilson et al. (US 8,459,792); Xie (US 7,665,843); Ko et al. (US 7,869,626); Gao et al. (US 6,095,650); Li (US 2018/0199810); Kim (US 2018/0168446); Choukroun (US 2014/0076884) are cited as additional examples of interpupillary measuring and/or methods of finding pupil centers, iris or sclera boundaries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://mathworld.wolfram.com/Gradient.html
        2 Timm F., Barth E. Accurate Eye Centre Localisation by Means of Gradients; Proceedings of the International Conference on Computer Theory and Applications (VISAPP); Algarve, Portugal. 5–7 March 2011; pp. 125–130